          Case 1:19-vv-00806-UNJ Document 31 Filed 12/28/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0806V
                                        UNPUBLISHED


    SCOTT WEAVER,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: November 20, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

      On May 31, 2019, Scott Weaver filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccination he received on October
7, 2017. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

      On November 20, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that “petitioner has satisfied the criteria set

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-00806-UNJ Document 31 Filed 12/28/20 Page 2 of 2




forth in the Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation
(“QAI”). That is, petitioner had no relevant history of pain, inflammation, or dysfunction in
his left shoulder; his pain and reduced range of motion occurred within 48 hours of receipt
of an intramuscular vaccination; his symptoms were limited to the shoulder in which the
vaccine was administered; and no other condition or abnormality was identified to explain
his symptoms.” Id. at 5. Respondent further agrees that “petitioner has satisfied all legal
prerequisites for compensation under the Vaccine Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
